Case 6:15-cv-00098-TAD-CBW Document 161 Filed 05/27/20 Page 1 of 3 PageID #: 1897



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                         LAFAYETTE DIVISION

  ERIC PRUDHOMME, ET AL.                       CIVIL ACTION NO. 15-0098

  VERSUS                                       JUDGE TERRY A. DOUGHTY

  GEICO INSURANCE CO., ET AL.                  MAG. JUDGE CAROL B. WHITEHURST

                                     MEMORANDUM ORDER

         Pending before the Court is “Defendants Government Employees Insurance Company and

  Geico General Insurance Company’s Request for a Status Conference to Set a Class Certification

  Evidentiary Hearing Date in Front of the Honorable Terry A. Doughty” [Doc. No. 154].

  Defendants seek a scheduling conference with the Court to re-set the class certification hearing,

  which is currently set before Magistrate Judge Whitehurst, before the undersigned.

         Citing a very recent decision of the United States Court of Appeals for the Fifth Circuit,

  Chavez v. Plan Benefit Servs., Inc., __ F.3d __, No. 19-50904, 2020 WL 2046545 (5th Cir. Apr.

  29, 2020), Defendants contend that the undersigned should conduct the class certification hearing

  itself because the “rigorous analysis” requires a district judge to “find the facts.” Id. at *3. If

  the class certification hearing were to go forward before Magistrate Judge Whitehurst and

  objections are made to her subsequent Report and Recommendation,             Defendants interpret

  Chavez to require the undersigned to conduct a second evidentiary hearing to judge the credibility

  of witnesses himself.

         Because Defendants did not indicate whether the instant motion was opposed, on May

  20, 2020, the Court issued a Minute Entry [Doc. No. 155] setting a deadline of May 27, 2020, for

  Plaintiffs to respond to the motion.
Case 6:15-cv-00098-TAD-CBW Document 161 Filed 05/27/20 Page 2 of 3 PageID #: 1898



         On May 26, 2020, Plaintiffs filed their response. [Doc. No. 160]. Plaintiffs point out that

  the class certification evidentiary hearing is already set in front of Magistrate Whitehurst on

  October 22, 2020, and that the hearing was set on April 2, 2020.          Plaintiffs contend that the

  process in place “has been used with great judicial efficiency in the almost procedurally and

  factually identical case of Slade v. Progressive Sec. Ins. Co., Docket Number 11-cv-

  02164(WDLA).” Id. at p. 1. Plaintiffs dispute Defendants’ contention that a second evidentiary

  hearing would have to be conducted by this Court if the class certification hearing were to go

  forward before Magistrate Judge Whitehurst.

         The Court agrees with Plaintiffs. The Chavez did not announce a new rule of law, but

  rather relied on long-existing case law, under which district judges have regularly referred class

  certification hearings to the magistrate judges in their respective districts. In Chavez, the district

  judge chose to conduct the hearing himself, and the criticism directed by the Fifth Circuit was to

  this own less-than-rigorous examination.       Nothing in that ruling requires district courts to

  discontinue the referral of class certification motions to magistrate judges to conduct evidentiary

  hearings and to issue reports and recommendations. As Plaintiffs point out, district judges

  “shall” make a de novo determination of the correctness of the underlying factual determinations

  and legal recommendations when objections to a report and recommendation are made, but

  whether or not new evidence is admitted is completely within the discretion of the district court.

  See 28 U.S.C §636(C) (“The judge may also receive further evidence or recommit the matter to

  the magistrate judge with instructions.”); see also LR 74.1B. Accordingly,

         IT IS ORDERED that Defendants’ Request for a Status Conference to Set a Class

  Certification Evidentiary Hearing Date in Front of the Honorable Terry A. Doughty” is DENIED.

  The hearing will proceed before Magistrate Judge Whitehurst, and all related motions will be
Case 6:15-cv-00098-TAD-CBW Document 161 Filed 05/27/20 Page 3 of 3 PageID #: 1899



  directed to her.

         MONROE, LOUISIANA, this 27th day of May, 2020.




                                                    TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE
